

117 S2174 IS: Wellness and Education for Longer Lives for Seniors Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2174IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve the annual wellness visit under the Medicare program.1.Short titleThis Act may be cited as the Wellness and Education for Longer Lives for Seniors Act of 2021 or the WELL Seniors Act of 2021.2.Improvements to the Medicare annual wellness visit(a)Additional elements(1)In generalSection 1861(hhh)(2) of the Social Security Act (42 U.S.C. 1395x(hhh)(2)) is amended—(A)in subparagraph (F), by striking and nutrition and inserting nutrition, mobility, food security, housing security, transportation access, social support, and other social determinants of health as determined by the Secretary;(B)by moving subparagraphs (G) and (H) two ems to the left; (C)by redesignating subparagraph (I) as subparagraph (J); and (D)by inserting after subparagraph (H) the following new subparagraph:(I)Screening for balance to identify risk for falls and referral for treatment as appropriate. .(2)Effective dateThe amendments made by paragraph (1) shall apply to items and services furnished on or after January 1, 2022.(b)Incentive paymentsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection:(ee)Incentive payments for annual wellness visits that include certain elements(1)In generalIn the case of personalized prevention plan services (as defined in paragraph (1) of section 1861(hhh)) that are furnished on or after January 1, 2022, and that include the element described in subparagraph (F) of paragraph (2) of such section 1861(hhh) and at least two additional elements described in subparagraphs (A) through (E) and (G) through (J) of such paragraph (2), in addition to the amount of payment that would otherwise be made for such personalized prevention plan services under this part, there also shall be paid an amount equal to 10 percent of the payment amount for the service under this part.(2)Coordination with other paymentsThe amount of the additional payment for a service under this subsection and subsection (m) shall be determined without regard to any additional payment for the service under subsection (m) and this subsection, respectively. The amount of the additional payment for a service under this subsection and subsection (z) shall be determined without regard to any additional payment for the service under subsection (z) and this subsection, respectively..(c)Education and outreachThe Secretary of Health and Human Services shall conduct education and outreach activities regarding the coverage of annual wellness visits under the Medicare program, including changes to such visits under the amendments made by subsections (a) and (b).